Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Peck on 3/25/2021.

The application has been amended as follows: 

	In the claims:
	(Currently Amended) A method comprising: 
receiving, by a flow controller operating on a first base station at a Packet Data Convergence Protocol (PDCP) layer, a set of data packets for a user equipment (UE) from a core network over a split bearer, wherein the split bearer divides at the first base station into a first leg that passes through the first base station to the UE and a second leg that passes from the first base station to the UE via a second base station; determining, by the flow controller, packet latency goals associated with data packets of the set of data packets; 

determining, by the flow controller, that one of the first leg and the second leg has lower latency than
grouping, by the flow controller and based on PDCP aggregation, the set of data packets into a first subset associated with lower packet latency goals and a second subset associated with higher packet latency goals, wherein the lower packet latency goals are packet latency goals that are relatively lower compared with the higher packet latency goals; 
routing, by the flow controller, the first subset to the UE via the one of the first leg and the second leg that has the lower latency and the second subset to the UE via the other of the first leg and the second leg;  and 
routing to the UE, by the flow controller, the first subset and the second subset via different ones of the first leg and the second leg based at least in part on a change to at least one of the first connection latency and second connection latency.
(Canceled)
3. (Currently Amended) The method of claim 1[[2]], wherein 

4. (Original) The method of claim 1, wherein the flow controller determines the packet latency goals by inspecting the data packets for information about at least one of 

5. (Original) The method of claim 4, wherein the information is indicated by a Differentiated Services Code Point (DSCP) field in headers of the data packets.

6. (Original) The method of claim 4, wherein the information is indicated by Service Data Adaptation Protocol (SDAP) headers of the data packets.

7. (Original) The method of claim 1, wherein one of the first base station and the second base station is a fifth generation (5G) base station and another one of the first base station and the second base station is a Long-Term Evolution (LTE) base station linked to the 5G base station in a dual connectivity configuration.

8. (Original) The method of claim 1, wherein the flow controller determines at least one of the first connection latency and the second connection latency at least in part based on measuring a round-trip time associated with a data transmission between the first base station and the UE over the first connection or between the second base station and the UE over the second connection.

9. (Original) The method of claim 1, wherein the flow controller determines at least one of the first connection latency and the second connection latency at least in part based on at least one of radio conditions, available bandwidth, network congestion 

10. (Currently Amended) A base station, comprising: one or more processors; 
transmission interfaces associated with a first connection to a user equipment (UE), a second connection to a second base station, and a third connection to a core network of a telecommunication network; 
memory storing computer-executable instructions for a flow controller that, when executed by the one or more processors, cause the flow controller to operate at a Packet Data Convergence Protocol (PDCP) layer to: 
receive a set of data packets for the UE from the core network via a split bearer over the third connection, wherein the split bearer divides into a first leg that passes over the first connection to the UE and a second leg that passes over the second connection to the second base station and from the second base station to the UE; 
determine packet latency goals associated with data packets of the set of data packets; 
determine a first connection latency associated with the first connection and a second connection latency associated with the second connection; 
determine that one of the first leg and the second leg has a lower latency than the other of the first leg and the second leg based on a comparison of the first connection latency and the second connection latency; 
group, based on PDCP aggregation, the set of data packets into a first subset associated with lower packet latency goals and a second subset associated with higher 
route the first subset to the UE via the one of the first leg and the second leg that has the lower latency and the second subset to the UE via the other of the first leg and the second leg; and 
route, to the UE, the first subset and the second subset via different ones of the first leg and the second leg based at least in part on a change to at least one of the first connection latency and second connection latency.

11. (Canaceled)

12. (Original) The base station of claim 10, wherein the flow controller determines the packet latency goals by inspecting the data packets for information about at least one of a priority level, a service type, a Quality of Service (QoS) value, or a Class of Service (CoS) value.

13. (Original) The base station of claim 10, wherein one of the base station and the second base station is a fifth generation (5G) base station and another one of the base station and the second base station is a Long-Term Evolution (LTE) base station linked to the 5G base station in a dual connectivity configuration.

14. (Original) The base station of claim 10, wherein the flow controller determines at least one of the first connection latency and the second connection latency at least in 

15. (Original) The base station of claim 10, wherein the flow controller determines at least one of the first connection latency and the second connection latency at least in part based on at least one of radio conditions, available bandwidth, network congestion levels, numbers of connections to the base station or the second base station, or a buffer fullness level at the base station or the second base station.

16. (Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors of a base station of a telecommunication network, cause the base station to perform operations of a flow controller at a Packet Data Convergence Protocol (PDCP) layer, the operations comprising: 
receive a set of data packets for a user equipment (UE) from a core network via a split bearer, wherein the split bearer divides into a first leg that passes over a first connection from the base station to the UE and a second leg that passes over a second connection from the base station to a second base station and from the second base station to the UE; 
determine packet latency goals associated with data packets of the set of data packets; 

determine that one of the first leg and the second leg has a lower latency than the other of the first leg and the second leg based on a comparison of the first connection latency and the second connection latency; 
group, based on PDCP aggregation the set of data packets into a first subset associated with lower packet latency goals and a second subset associated with higher packet latency goals, wherein the lower packet latency goals are packet latency goals that are relatively lower compared with the higher packet latency goals; 
route the first subset to the UE via the one of the first leg and the second leg that has the lower latency and the second subset to the UE via the other of the first leg and the second leg; and 
route, to the UE, the first subset and the second subset via different ones of the first leg and the second leg based at least in part on a change to at least one of the first connection latency and second connection latency.

17. (Canceled).

18. (Original) The one or more non-transitory computer-readable media of claim 16, wherein the packet latency goals are determined by inspecting the data packets for information about at least one of a priority level, a service type, a Quality of Service (QoS) value, or a Class of Service (CoS) value.



20. (Original) The one or more non-transitory computer-readable media of claim 16, wherein at least one of the first connection latency and the second connection latency is determined at least in part based on one of measuring a round-trip time associated with a data transmission between the base station and the UE over the first connection or between the second base station and the UE over the second connection, radio conditions, available bandwidth, network congestion levels, numbers of connections to the base station or the second base station, or a buffer fullness level at the base station or the second base station.

 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-10, 12-16, 18-20 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, 10, and 16, a method/base station/non-transitory medium for,
 receiving, by a flow controller operating on a first base station at a Packet Data Convergence Protocol (PDCP) layer, a set of data packets for a user equipment (UE) from a core network over a split bearer, wherein the split bearer divides at the first base station into a first leg that passes through the first base station to the UE and a second leg that passes from the first base station to the UE via a second base station; determining, by the flow controller, packet latency goals associated with data packets of the set of data packets; 
determining, by the flow controller, a first connection latency associated with a first connection from the first base station to the UE and a second connection latency associated with a second connection from the second base station to the UE; 
determining, by the flow controller, that one of the first leg and the second leg has lower latency than the other of the first leg and the second leg based on a comparison of the first connection latency and the second connection latency; 
grouping, by the flow controller and based on PDCP aggregation, the set of data packets into a first subset associated with lower packet latency goals and a second subset associated with higher packet latency goals, wherein the lower packet latency goals are packet latency goals that are relatively lower compared with the higher packet latency goals; 
routing, by the flow controller, the first subset to the UE via the one of the first leg and the second leg that has the lower latency and the second subset to the UE via the other of the first leg and the second leg;  and 
routing to the UE, by the flow controller, the first subset and the second subset via different ones of the first leg and the second leg based at least in part on a change to at least one of the first connection latency and second connection latency…in combination with other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461